Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 8, 9, 15, 16, 18, 19 and 21-27 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.
The most relevant prior art includes:
Sasaki, et al. (US Patent Publication 2013/0191622 A1), teaching a method of skipping a secure boot function wherein a computer is configured so that a secure boot is set as enabled by default.  The secure boot function may be bypassed in order to speed up the boot process or limit power consumption by depressing a power button or using a specific key on the keyboard to skip integrity validation of a boot program [0015, 0041, 0061].
Bobzin (US Patent Publication 2013/0124843 A1), teaching another system for modifying or skipping a UEFI Secure Boot when a user presses a designated button.  In Bobzin, a computing system with a second power button is used for initiating an instant-on platform which bypasses a BIOS/UEFI set [0009-0012, 0021].  
Spangler, et al. (US Patent 9,0156,456 B1), teaching another method and system for allowing a user to selectively boot a computer system using either a secure boot mode (Verified boot) or a non-secure boot mode (Developer mode) [Column 5, lines 21-32].
Chong, et al. (US Patent Publication 2009/0037722 A1), teaching using the benefit of a dedicated power button to power on the computing device and allows the user to selectively override a secure boot operation [Fig 2, 0058].
While the prior art references include methods for temporarily skipping a secure boot function, none of the references taken individual or in combination teach the combination of limitations recited in the subject claims.
Specifically, the prior art does not teach: detecting, during execution of the boot sequence, an indication of a Secure Boot override condition, the indication generated during the boot sequence; generating at least one of a visual or audible indicator of the Secure Boot override condition based on the indication generated during the boot sequence while continuing the boot sequence not performing signature checking of an executable based on the detection of the Secure Boot override condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        27 July 2021